TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00382-CR
NO. 03-04-00383-CR
NO. 03-04-00384-CR
NO. 03-04-00385-CR
NO. 03-04-00386-CR
NO. 03-04-00387-CR




In re Paul S. Parker


James Lee Cinnamon, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF CONCHO COUNTY, 119TH JUDICIAL DISTRICT
NOS. 1456, 1457, 1458, 1459, 1460 & 1461
HONORABLE BEN WOODWARD, JUDGE PRESIDING




O R D E R   T O   S H O W   C A U S E
PER CURIAM
This is a contempt proceeding ancillary to James Lee Cinnamon’s appeals from
judgments of conviction for aggravated sexual assault.  The subject of this proceeding is Mr. Paul
S. Parker, appellant’s counsel.
Appellant’s brief in these causes was originally due on November 3, 2004.  The time
for filing appellant’s brief in this cause was extended four times on counsel’s motion.  On January
5, 2005, in granting the second motion, this Court ordered counsel to tender a brief on appellant’s
behalf no later than March 3, 2005.  Counsel failed to file a brief as ordered.  Instead, he filed a third
and then a fourth motion for additional time.  On April 4, 2005, the Court granted the fourth motion
and ordered counsel to tender his brief no later than April 12, 2005.  In that order, the Court
reminded counsel that the failure to comply with an order by this Court may result in a show-cause
order.
Counsel did not comply with this Court’s April 4, 2005, order, and he has now filed
a fifth motion, asking that the time for filing his brief be extended to May 2, 2005.  The fifth motion
for extension of time to file brief is dismissed.
Mr. Paul S. Parker is hereby ordered to appear in person before this Court on the 11th
day of May, 2005, at 8:30 o’clock a.m., in the courtroom of this Court, located in the Price Daniel,
Sr. Building, 209 West 14th Street, City of Austin, Travis County, Texas, then and there to show
cause why he should not be held in contempt and sanctions imposed for his failure to obey the April
4, 2005, order of this Court.  This order to show cause will be withdrawn and the said Paul S. Parker
will be relieved of his obligation to appear before this Court as above ordered if the Clerk of this
Court receives appellant’s brief by May 2, 2005.
It is ordered April 19, 2005.
 
Before Chief Justice Law, Justices Patterson and Puryear
Do Not Publish